DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed on 06/01/22 with respect to claims 1-18 have been considered but are not persuasive. 
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim (s) 1-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoon et al. (US 7642553 B2 hereinafter Yoon).

    PNG
    media_image1.png
    792
    925
    media_image1.png
    Greyscale

  Regarding claim 1, Yoon discloses a display panel (100;Fig.4), defining a display area (101) and anon-display area (101-1) disposed outside the display area, comprising: a base substrate (110;Fig.6): a plurality of binding terminals (87;Fig.5), disposed at intervals on the organic layer (180) and in the non-display area (area 130 is within non display area 101-1): a plurality of signal terminals (86:Fig.5), connected to the corresponding binding terminal (87): an organic layer (180), arranged on the base substrate: the organic layer comprising a first boundary ( see first boundary in reproduced figure above) arranged in the non-display area: the first boundary arranged outside the binding terminal ( see first boundary above  is arranged outside of binding terminal 87): wherein a plurality of binding terminals (87) are disposed at intervals on the organic layer (180)  and an inorganic layer (140;Fig.6; 140 is made of silicon dioxide), arranged between the organic layer (180) and the base substrate (110) : wherein a plurality of grooves (see grooves in Rep.Fig.5 above) in the organic layer (180) are arranged in parallel along the first boundary ( grooves are arranged along first boundary as shown above) and extend from the first boundary toward the display area ( grooves as shown above extend towards the display area 101): one or more groove is arranged between two of the adjacent binding terminals ( each groove is arranged between two binding terminals 87).
Regarding claim 2 and 11, Yoon discloses wherein a plurality of holes (187) are arranged on the organic layer (180): each of the plurality of holes are configured to expose the corresponding binding terminal (87).
Regarding claim 3 and 12, Yoon discloses wherein along a direction of the thickness of the base substrate, the groove penetrates the organic layer (groove shown in Reproduced Fig.5 above penetrates layer 180).
Regarding claim 4 and 13, Yoon discloses wherein the groove comprises a first side and a second side: the first side and the second side face opposite (see left and right of groove in Rep.Fig5 above).
Regarding claim 5 and 14, Yoon discloses wherein the first side of the groove aligns with the first boundary of the organic layer and the second side is at an extend end of the groove and is opposite the first side (see first boundary and groove above).
Regarding claim 6 and 15, Yoon discloses wherein two of the grooves are arranged at intervals between the two adjacent binding terminals (see each groove arranged between two adjacent 87 in the lengthwise direction of the display panel; Fig.5).
 
Regarding claim 7 and 16, Yoon discloses the direction for the length of the groove is parallel to the direction for the binding terminal (see grooves extending parallel with the length of 87).
Regarding claim 8 and 17, Yoon discloses wherein the second side of the groove aligns one side of the binding terminal which adjoins the display area (see most right side of groove is aligned with most right side of 87 in Fig.5).
Regarding claim 9 , Yoon discloses a display panel (100), defining a display area (101) and a non-display area (101-1) disposed outside the display area, comprising: a base substrate (110); a plurality of binding terminals (87), disposed at intervals on the organic layer (180) and in the non-display area (110-1); and an organic layer (180) arranged on the base substrate; the organic layer comprising a first boundary (see first boundary) arranged in the non-display area; the first boundary arranged outside the binding terminal ( see first boundary  arranged away from 87) wherein a plurality of binding terminals (87) are disposed at intervals on the organic layer (180), wherein a plurality of grooves (see grooves above) in the organic layer are arranged in parallel along the first boundary (see first boundary and grooves) and extend from the first boundary toward the display area ( grooves extend upward towards the display area 101) and one or more groove is arranged between two of the adjacent binding terminals (see grooves arranged between 87).
Regarding claim 10, Yoon discloses an inorganic layer (140) arranged between the organic layer (180) and the base substrate (110).
Regarding claim 11, Yoon discloses wherein a plurality of holes (187) are arranged on the organic layer (180): each of the plurality of holes are configured to expose the corresponding binding terminal (87).
Regarding claim 18, Yoon discloses a plurality of signal terminals (86;Fig.5) wherein each of the signal terminals (86) is connected to the corresponding binding terminal (87).

 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETE LEE whose telephone number is (571) 270-5921. The examiner can normally be reached on Monday-Friday (2nd & 4th Friday Off). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Dole can be reached at (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/PETE T LEE/Primary Examiner, Art Unit 2848